OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-58429 Federated Investment Series Funds, Inc. (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2010 through 6/30/2011 Item 1. Proxy Voting Record. Federated Bond Fund IssuerName MeetingDate Ticker SecurityID IDType ProposalText Proponent VoteCast For/ Against Mgmt Logical Ballot Status NRG Energy, Inc. 04/26/2011 NRG CUSIP Elect Lawrence Coben Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Elect Paul Hobby Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Elect Gerald Luterman Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Elect Herbert Tate Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Elect Walter Young Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Ratification of Auditor Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Elect Kirbyjon Caldwell Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Elect David Crane Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Elect StephenCropper Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Elect Kathleen McGinty Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Elect Thomas Weidemeyer Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Amendment to the Long-Term Incentive Plan Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Ratification of Auditor Mgmt For For Voted SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Federated Investment Series Funds, Inc. By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 23, 2011 * Print the name and title of each signing officer under his or her signature.
